DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s amendments overcome the rejections under 35 U.S.C. 112(b). Accordingly, those rejections are withdrawn.

Priority
The instant application is a national stage entry of PCT/US2017/019907 filed on 02/28/2017 and further claims priority to U.S. Provisional Application 62/301,414 filed on 02/29/2016. 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites ”a semiconductor light-emitting device comprising: a silicon-on-insulator (SOI) substrate; a silicon injecting waveguide formed in said substrate; a first passive silicon ring or disk 
All of these features are independently known in the art. See, e.g., US20110064106 (disclosing an active ring/disk vertically coupled on a passive silicon ring/disk in a silicon on insulator substrate with an output coupling waveguide {Figs. 1-4; [0013]-[0024]}, US5825799 (an active ring/disk vertically coupled on a passive ring/disk with an integrated coupling waveguide supporting whispering gallery modes {Fig. 6}), US20160087398 (a passive silicon input coupler directly attached to a passive silicon ring/disk and vertically coupled to an active region for light absorption {Figs. 1 and 2}), and US20100034223 (an active ring directly coupled to an input waveguide and an evanescently coupled output waveguide on a substrate {Fig. 2}). However, the Office can find no motivation, absent improper hindsight, to combine the various references to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        09/11/2021